DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The obviousness-type double patenting rejections have been withdrawn.  A Terminal Disclaimer was filed on 06/15/2021 and approved on 06/17/2021.  
Applicant’s arguments, see Pages 7-8 of the response, filed 06/04/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The amendment to Claim 1 overcomes the rejections made under 35 U.S.C. §102(a)(1), and previously cited prior art Zuo fails to disclose the limitation added to Claim 1, since Zuo is concerned with vanes in a combustor of a gas turbine engine, not a compressor.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-8, 10-12, 14-16, and 22-28 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-8, 10-12, and 14-16: The prior art fails to disclose a gas turbine engine comprising a diverter, spaced rotor stages, and a static guide vane providing swirl, wherein a swirl angle imparted is greater than 40 degrees.  Zuo teaches a gas turbine engine vane that imparts a swirl angle greater than 40 degrees; however, said vane is part of a combustor, not a compressor, and the swirl angle is for stabilizing a gas flame and preventing flame flashback, which would not apply to a vane in a compressor. 
Claims 22-28: The prior art fails to disclose a gas turbine engine comprising a diverter, spaced rotor stages, and a static guide vane as claimed, wherein air exhausted from a duct leaves said duct downstream of said static guide vane and wherein said duct extends radially inwardly through said static guide vane.  Clemen discloses a gas turbine engine comprising spaced rotor stages, a static guide vane, and a diverter diverting air into a duct; however, said duct does not extend radially inwardly through said static guide vane, and exhausted air does not leave said duct downstream of said static guide vane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL L SEHN/Examiner, Art Unit 3745